Name: 2003/628/EC: Commission Decision of 22 August 2003 fixing, for the 2003/04 marketing year and in respect of a certain number of hectares, an indicative financial allocation by Member State for the restructuring and conversion of vineyards under Council Regulation (EC) No 1493/1999 (notified under document number C(2003) 3047)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  agricultural policy;  economic policy;  cultivation of agricultural land
 Date Published: 2003-08-29

 Important legal notice|32003D06282003/628/EC: Commission Decision of 22 August 2003 fixing, for the 2003/04 marketing year and in respect of a certain number of hectares, an indicative financial allocation by Member State for the restructuring and conversion of vineyards under Council Regulation (EC) No 1493/1999 (notified under document number C(2003) 3047) Official Journal L 217 , 29/08/2003 P. 0073 - 0074Commission Decisionof 22 August 2003fixing, for the 2003/04 marketing year and in respect of a certain number of hectares, an indicative financial allocation by Member State for the restructuring and conversion of vineyards under Council Regulation (EC) No 1493/1999(notified under document number C(2003) 3047)(2003/628/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2585/2001(2), and in particular Article 14 thereof,Whereas:(1) The rules for the restructuring and conversion of vineyards are laid down in Regulation (EC) No 1493/1999 and Commission Regulation (EC) No 1227/2000 of 31 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine(3), as last amended by Regulation (EC) No 1203/2003(4), in particular on production potential.(2) The detailed rules on financial planning and participation in financing the restructuring and conversion scheme laid down in Regulation (EC) No 1227/2000 stipulate that the references to a given financial year refer to the payments actually made by the Member States between 16 October and the following 15 October.(3) In accordance with Article 14(1) of Regulation (EC) No 1493/1999, the Commission makes initial allocations to Member States per year on the basis of objective criteria, taking into account particular situations and needs, and efforts to be undertaken in the light of the objective of the scheme.(4) In accordance with Article 14(3) of Regulation (EC) No 1493/1999, the financial allocation between Member States must take due account of the proportion of the Community vineyard area in the Member State concerned.(5) For the purposes of implementing Article 14(4) of Regulation (EC) No 1493/1999, the financial allocations should be made in respect of a certain number of hectares.(6) Under Article 13(3) of Regulation (EC) No 1493/1999, the Community contribution to the costs of restructuring and conversion is higher in regions classified as Objective 1 in accordance with Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(5), as amended by Regulation (EC) No 1105/2003(6).(7) Account must be taken of the compensation for the loss of income incurred by the wine growers during the period when the vineyard is not yet in production.(8) In accordance with Article 17(5) of Regulation (EC) No 1227/2000, where expenditure actually incurred by a Member State in a given financial year is less than 75 % of the initial allocation, the expenditure to be recognised for the following financial year, and the corresponding total area, are to be reduced by a third of the difference between this threshold and the actual expenditure incurred during the financial year in question. This provision applies to Luxembourg for the 2003/04 marketing year.(9) In accordance with Article 14(2) of Regulation (EC) No 1493/1999, the initial allocation is to be adapted in view of real expenditure and on the basis of revised expenditure forecasts submitted by the Member States taking account of the objective of the scheme and subject to the funds available,HAS ADOPTED THIS DECISION:Article 1The indicative financial allocations by Member State, in respect of a certain number of hectares, for the restructuring and conversion of vineyards under Regulation (EC) No 1493/1999 for the 2003/04 marketing year shall be as set out in the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 22 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 345, 29.12.2001, p. 10.(3) OJ L 143, 16.6.2000, p. 1.(4) OJ L 168, 5.7.2003, p. 9.(5) OJ L 161, 26.6.1999, p. 1.(6) OJ L 158, 27.6.2003, p. 3.ANNEXFinancial allocations by Member State, in respect of a number of hectares, for the restructuring and conversion of vineyards under Council Regulation (EC) No 1493/1999, for the 2003/04 marketing year>TABLE>